Citation Nr: 0532579	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-18 669	)	DATE
	)
	)




THE ISSUE

Whether the attorney fees stipulated in a December 4, 1996, 
fee agreement are reasonable.





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.

The claimant in the present case is an attorney who was 
retained by the veteran on December 4, 1996.  This matter 
comes before the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In a December 1999 decision, the Board determined that 
attorney fees in the amount of 30 percent of past-due 
benefits awarded (which were not offset by a post-remand EAJA 
fee award as provided for in the December 4, 1996, attorney-
fee agreement) were "excessive and unreasonable."  The 
Board determined that total attorney fees in the amount of 
$5,421.01, equaling 20 percent of past-due benefits awarded 
to the veteran could be awarded to the attorney.  The 
attorney thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a December 2004 order, the Court vacated and remanded 
the Board decision for further review.  

The issue of eligibility for payment of attorney fees 
stemming from a December 4, 1996, fee agreement is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran and his attorney signed a contingent attorney 
fee agreement in December 1996, which provided that 30 
percent of past-due benefits were to be paid by the veteran 
directly to the attorney.  





2.  By decision dated December 1999, the Board determined 
that attorney fees in the amount of 30 percent of past-due 
benefits awarded were "excessive and unreasonable" and that 
total attorney fees in the amount of $5,421.01, equaling 20 
percent of past-due benefits awarded to the veteran could be 
awarded to the attorney.  

3.  The RO has not addressed the issue of entitlement or 
eligibility to attorney fees based on the December 1996 fee 
agreement.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A.  § § 5904(c)(2), 7104(a) (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a December 1999 decision, the Board 
entered a decision on the reasonableness of attorney-fees 
awarded stemming from a December 1996 fee agreement.  The 
attorney thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a December 2004 order, the Court vacated and remanded 
the Board decision for further review.  In the order, the 
Court cited to Stanley v. Principi, 16 Vet.App. 356 (2002) 
regarding non-direct-payment fee agreements, and how issues 
of eligibility for attorney fees under these agreements 
cannot be the subject of original Board review.  The Court 
also cited to Snyder v. Principi, 15 Vet.App. 285, 298 (2001) 
and specifically stated regarding the instant case, "the 
Board's reasonableness determination cannot stand 
independently from the issue of eligibility to charge a 
fee."  




Since the Court said that the Board cannot decide the 
reasonableness question independently of the eligibility 
question, and it is established that the Board does not have 
original jurisdiction to decide the eligibility question, the 
issue becomes what should be done from this point.  Since the 
Board does not have jurisdiction over the eligibility 
question, so it cannot remand this matter for the RO to 
consider.  Accordingly, this matter must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002).  


ORDER

The matter is dismissed.



                    
_________________________________________________
	G.H. Shufelt
Veterans Law Judge,  Board of Veterans' Appeals



 Department of Veterans Affairs


